Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Finerman (Reg. No. 62,461) on 01/24/2022.  However, when I called back on 01/24/2021, I was able unable to reach Terry Finerman to discuss the withdrawn claims.

The application has been amended as follows: 
In claim 4, line 5, replace “Equation” with “equation.
In claim 19, line 1: replace “stabilizes” with “stabilizers”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) Applicant’s arguments, page 9, filed 11/30/2021, with respect to claims 1-11, 13-15 and 18-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-11, 13-15, and 18-20 has been withdrawn. 


    PNG
    media_image1.png
    193
    332
    media_image1.png
    Greyscale
[0025].
As shown in Example 1, calcium hydroxide was added to the polymer after polymerization, and a catalyst residue was decalcified (stabilizer) and the isobutylene polymer which is present in the reaction mixture was filtrated [0171].  Since the stabilizer is the same as the metal hydroxide as claimed, it would be expected that calcium hydroxide would be retained in the retentate in an amount of about 80 to 100 wt% based on the weight of the organic amount of the at least one stabilizer in the organic solvent, absent objective evidence to the contrary.  The reaction liquid includes an organic solvent, including hexane [0128-0131].  The weight average molecular weight isobutylene polymer is from 2,000 to 500,000 which overlaps the claimed range and would be expected to have similar results [0096].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05.  The 
	According to the original specification, it is the choice of acid scavenger that has been found to have an effect on the molecular weight of the butyl rubber in the retentate (P9/L4-13). Walsh, Jr (US 2,581,155) discloses teaches a dispersing or antitack agent includes zinc stearate, aluminum stearate and similar other antitack agents, including calcium salts (acid scavenger) (C3/L46-73).  The antitack agents may also include calcium salts (C3/L46-73) which prevent the polymer from adhering to the walls of the chambers in which the solution is treated (C3/L46-73).  However, Walsh, Jr. does not explicitly disclose the material of the walls of the chambers.  Additionally, Walsh, Jr. requires a separate non-oxygenated precipitating wash solvent which is not required in Jin (C2/L47-C3/L17, C6/L59-39) or the instant claims.  It would not be expected that the prevention of the polymer from sticking to the walls of the vessel with only the zinc stearate, aluminum stearate and similar other antitack agents, including calcium salts  would also apply of the material of a semipermeable ultrafiltration membrane with only the solution of the polyisolefin elastomer and non-polymeric components being filtered.  It is not expected that the process per the teachings of Jin with the antitack agents per the agents of Walsh, Jr would cause a weight average molecular weight of the polyisoolefin elastomer decrease wherein an amount of the decrease in molecular weight is less than 15%.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 12 and 16-17 directed to an invention non-elected with traverse in the reply filed on 07/08/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767